Exhibit “F”
9/21/2020                                                          Gmail - Fwd: picture



                                                                                          Herman Tull <hermantull@gmail.com>



  Fwd: picture
  1 message

  Herman Tull <hermantull@gmail.com>                                                                    Sat, Feb 2, 2019 at 1:22 PM
  To: jrogovin@c3mgmt.com



    ---------- Forwarded message ---------
    From: Caeli La <caeli426@gmail.com>
    Date: Thu, Apr 27, 2017 at 12:44 PM
    Subject: Re: picture
    To: Herman Tull <hermantull@gmail.com>


    To clarify, I still stutter sometimes when I get nervous or afraid; but after he told me that, I had a hard time speaking at
    all, and started full-on stuttering like I did as a child, not in the slight way that I have throughout adulthood.

    On Apr 27, 2017, at 10:34 AM, Caeli La <caeli426@gmail.com> wrote:


            Hi Herman,

            I've spent a lot of time thinking about whether or not to reach out to you. I decided that it was necessary,
            because there is too much of a risk that a similar situation could happen again, and I have to do what I can
            to prevent it.

            Shortly before Buku in New Orleans, I got a text from Jasha out of the blue, after not speaking for many
            months. He asked me to unblock him, and we started talking about meeting up at the festival. Then, he
            told me he had gotten back together with his ex, and I said "good luck, I hope it works out better this time,
            please don't contact me again." He responded by calling me psychotic, so I asked "Why are you calling
            me that? Because I'm smart, and I won't let you dominate the conversation, like everyone else?" and he
            said "I don't think you're smart, Caeli. Want to know what my dad says about you? He said he can tell you
            didn't go to college from the way you speak."

            I saved this entire thread; and I can send it to you to prove what happened. I did not say or do anything to
            provoke this attack, except asking him not to contact me again. If Jasha tries to say that I provoked it,
            you can see clearly in the conversation that I did not. When we first broke up, I had a panic attack and
            sent a bunch of upset texts, and he says that the overwhelming messages led him to say unspeakably
            awful things to me. I can accept that, fine. This time, however, 6 months later, I did not reach out to him at
            all, and I hadn't in a long time. He reached out to me first, and all I did to make him angry, was ask him not
            to contact me again.

            The reality is, I was kidnapped and raped when I was 6, and I didn't speak for a long time afterwards. I had
            to go to speech therapy for many years. When I feel nervous or unsafe, I still stutter sometimes, and have
            trouble speaking loudly and clearly. Somehow, I was able to make it through life, until now, without anybody
            shaming me for it. I thought I was totally over it... but when Jasha told me that, well, maybe it was
            because I really respected and admired you, I don't know- but for some reason, it just crushed me. I had a
            really hard time saying anything out loud again for several weeks afterwards, and I started stuttering again,
            which hadn't happened since childhood. I felt so self conscious and degraded by you. I still feel an awful
            lot of shame when I think about you saying that. The reason why I have to let you know how it impacted
            me, is because 1 in 3 women have experienced sexual abuse. The correlation between experiencing
            sexual abuse and developing speech impediments is extraordinary. There is too much of a chance that
            Jasha might date someone else in the future, who has also experienced something similar, who might also
            have developed issues with their speech as a result.

https://mail.google.com/mail/u/0?ik=03443fdf20&view=pt&search=all&permthid=thread-f%3A1544676346612781792%7Cmsg-a%3Ar-3036197976569…   1/2
9/21/2020                                                          Gmail - Fwd: picture


            Just so you know, I went to college for the same exact length of time that Jasha did.

            I got a nearly perfect SAT score on English. I am not a hillbilly. I hope you will remember to walk a mile in
            their shoes before you judge someone like that again, especially a young woman, because a third of us
            have been through unimaginable horror, and you should never assume that someone has poor speech just
            because they didn't go to college. There are many reasons why it could be, that have nothing to do with
            how much college you completed.

            Despite not finishing college, I started my own company, and hired two employees within six months. My
            business has 18 current clients, most of which are famous bands. I am doing quite well professionally. I
            did not deserve that kind of degrading judgement from you and your son because of the way I speak.

            Please don't ever shame another girl for the way she speaks. Know that Jasha will repeat the mean things
            you say, out loud. Hearing someone's father say something like that about you, is really, really hard to
            handle.

            Here are some articles about the connection between sexual abuse and speech impediments:

            http://m.washingtontimes.com/news/2002/apr/30/20020430-042342-4180r/

            http://www.asha.org/Events/convention/handouts/2010/1206-Welc-Julia/

            http://www.speechdisorder.co.uk/child-abuse-and-speech-disorders.html

            https://www.nspcc.org.uk/preventing-abuse/child-abuse-and-neglect/child-sexual-abuse/signs-symptoms-
            effects/


            On Sep 5, 2016, at 5:29 PM, Herman Tull <hermantull@gmail.com> wrote:




                    <HC beach.JPG>



    --
    Herman Tull
    Princeton, NJ




https://mail.google.com/mail/u/0?ik=03443fdf20&view=pt&search=all&permthid=thread-f%3A1544676346612781792%7Cmsg-a%3Ar-3036197976569…   2/2
9/21/2020                                                       Gmail - Fwd: Very Important



                                                                                              Herman Tull <hermantull@gmail.com>



  Fwd: Very Important
  1 message

  Herman Tull <hermantull@gmail.com>                                                                    Sat, Feb 2, 2019 at 1:20 PM
  To: jrogovin@c3mgmt.com



    ---------- Forwarded message ---------
    From: Caeli La <caeli426@gmail.com>
    Date: Fri, Dec 21, 2018 at 6:15 PM
    Subject: Re: Very Important
    To: Herman Tull <hermantull@gmail.com>
    Cc: <spacejesusmusic@gmail.com>


    I realize this may not have been clear, so I want to clarify that Jasha told me directly, over the phone, that I had
    threatened to go to your job, etc when I wrote you that email. I didn’t hear it from a third party. He accused me directly.
    You can imagine how jarring, frightening and confusing it would be to hear him say that, when he could simply pull up the
    email, and see that it’s not true. I had already heard from Rob and others that he had said the same thing to them, but
    this was the first time he directly accused me of threatening you. I am thoroughly freaked out, and I really need
    reassurance.

    > On Dec 21, 2018, at 3:24 PM, Caeli La <caeli426@gmail.com> wrote:
    >
    > I also want to make sure that you don’t actually believe I threatened to go to your job and tell them you were
    supporting his abusive behavior. If there has been any reason for you to believe that I threatened you, I would like to
    understand why that is, and do whatever is needed to rectify that.
    >
    > I feel devastated knowing that Jasha believes I threatened you, and has shared that with our mutual friends, but the
    worst part is the possibility that you might actually believe I threatened you. I really need to know whether or not you
    actually feel that way, and if you do believe I threatened you, please tell me exactly what I said that made you feel that
    way, because I re-read my email to you many times and could not figure out how you or Jasha could interpret that I was
    threatening you.
    >
    > If you know that I never actually threatened you, then please, I beg you to clarify that with him, so that he won’t keep
    spreading such a horrific, defamatory lie about me to my friends. If you do believe I threatened you, I cannot
    comprehend how you got that from my email, but I really want to understand. I would never intentionally do that, and it
    kills me to know that Jasha, Rob, other mutual friends, and possibly even you might actually believe that I threatened
    you. Please don’t let this go on.
    >
    >
    >> On Dec 20, 2018, at 12:34 PM, Caeli La <caeli426@gmail.com> wrote:
    >>
    >> The previous email got cut off, please read this one instead.
    >>
    >> —
    >>
    >> Hi Herman,
    >>
    >> A few days ago, Jasha said that I threatened you when I sent an email to explain my speech impediment and let you
    know how much it hurt when you said you can tell I didn’t go to college by the way I speak. He said I threatened to go to
    your job, and tell them you were supporting Jasha’s severe verbal & emotional abuse. I feel extremely upset, confused,
    and concerned, because that is clearly not true, and all he would need to do is re-read the email to see that there was no
    threat whatsoever. It’s really scary that he is trying to assert that I did something so heinous, when the evidence is right

https://mail.google.com/mail/u/0?ik=03443fdf20&view=pt&search=all&permthid=thread-f%3A1620393065695265135%7Cmsg-a%3Ar-1298519968957…   1/2
9/21/2020                                                       Gmail - Fwd: Very Important

    there. I forwarded the email to him when I sent it to you. He said he read it. So, the only possibility I can think of is that
    you told him I threatened you separately from the email, which I did not. He has either convinced himself it is actually
    true, which is frighteningly delusional, because he can just look at the email and see that it’s not - or you must have told
    him that I threatened you. He told this slanderous, defamatory lie to Rob and others, and it’s not ok that our mutual
    friends think I threatened you, when I did no such thing. Please confirm with me that you have clarified with Jasha that I
    did NOT threaten you in any way, shape or form in that email, or in any other way. This is very important to me.
    >>
    >> Thank you.
    >> Caeli
    >>
    >>> On Dec 20, 2018, at 9:24 AM, Caeli La <caeli426@gmail.com> wrote:
    >>>
    >>> Hi Herman,
    >>>
    >>> A few days ago, Jasha said that when I sent you an email explaining my speech impediment, and letting you know
    how much it hurt me when you said you can tell I didn’t go to college by the way i speak, that I also threatened you. He
    said I threatened to go to your job and tell them you were supporting Jasha’s severe verbal & emotional abuse. I feel
    extremely upset, confused, and concerned, because all he would need to do is pull up that email again, to see that there
    was no threat in that letter whatsoever. It’s really scary that he is trying to assert that I did something so heinous, when
    the evidence is right there. I forwarded to email to him when I sent it to you. The only possibility I can think of is that you
    told I threatened you separately from the email, which I did not. Either he has convinced himself that it’s true, which is
    frighteningly delusional, because he can just look at the email and see that it’s not - or you told him that I did threaten
    him. He told Rob, and others, that slanderous lie, and it’s not ok that our mutual friends think I threatened you now.
    Please confirm with me that you have clarified with Jasha that I did NOT threaten you in any way, shape or form in that
    email, or in any other way. This is very important to me.
    >>>
    >>> Thank you.
    >>> Caeli


    --
    Herman Tull
    Princeton, NJ




https://mail.google.com/mail/u/0?ik=03443fdf20&view=pt&search=all&permthid=thread-f%3A1620393065695265135%7Cmsg-a%3Ar-1298519968957…   2/2
9/21/2020                                                            Gmail - Re: Jasha



                                                                                           Herman Tull <hermantull@gmail.com>



  Re: Jasha
  1 message

  Caeli La <caeli426@gmail.com>                                                                        Tue, Jan 22, 2019 at 11:06 PM
  To: jrogovin@c3mgmt.com, egietzen@c3mgmt.com
  Bcc: hermantull@gmail.com

    If you go back and look at the first Facebook post Jasha made after the allegations came out, the one that begins with “Consent is
    an extremely important subject that must not be taken lightly,” you’ll see that three different people posted the same screenshots
    in the comments, and many people replied to them. These screenshots were also posted in many groups afterwards. They show
    a conversation between the girl Jasha hooked up with in Oklahoma (the same night he got into a ‘verbal altercation’ with the
    security guard because they were underage, which was verified on Twitter by Wooli, the artist who opened), explaining to her
    friend, Lily, why she stayed on the bus that night and went to Nashville with Jasha- leaving their friend Julia behind when Datsik
    abandoned her outside, after having sex with her on the hood of a car. He told her to hang on while he went back to the bus, and
    then they left her there. The girls were 17 and 18. As you know, Jasha and Troy are both in their 30’s.




https://mail.google.com/mail/u/0?ik=03443fdf20&view=pt&search=all&permthid=thread-f%3A1623313042942440463%7Cmsg-f%3A16234225605497…      1/4
9/21/2020                                                           Gmail - Re: Jasha




    After these screenshots were posted in the comments and circulated heavily online, Jasha proceeded to host a consent benefit a
    week later. This is the main issue. It appears as if Jasha, and his team, overlooked those comments, ignored them, and decided to

https://mail.google.com/mail/u/0?ik=03443fdf20&view=pt&search=all&permthid=thread-f%3A1623313042942440463%7Cmsg-f%3A16234225605497…     2/4
9/21/2020                                                                 Gmail - Re: Jasha
    throw a consent benefit anyway. Consent is about power dynamics. On several levels, Jasha’s behavior, as described by the girl
    who hooked up with him, raises serious issues regarding power dynamics.

    She says he walked off stage after his set and came right up to them in the crowd, asked if they wanted to go backstage, then
    brought them on the bus, and the other guys were kicked off. The fact that he is in his mid-30’s and the girls were 17/18; the fact
    that they were fans at his show- not to mention teenage, female fans at his show; the fact that they were clearly intoxicated (and
    you know as well as I do that they were offered more alcohol and drugs backstage/on the bus)- in many ways, this situation raises
    serious issues of consent. She said it herself: “Was I supposed to reject Space Jesus, my favorite artist next to nectar?” It is
    obvious that teenage, female fans at his shows- especially when they are intoxicated- will not be able to say no, and that is why,
    on many levels- the age difference, the fandom, the fact that they were intoxicated- intoxicated teenage fans cannot properly
    consent when their favorite male artist, who is almost two decades older, hits on them at his show. That was an abuse of his
    power.

    I was contacted by Lily after the consent benefit was announced. She was upset, because it seemed like such an obvious PR
    campaign / deflection, and she had heard through a mutual friend about what I went through with him. There were also a lot of
    people who commented on his posts afterwards, calling out what had been exposed in those screenshots. Many of the negative
    comments were deleted, and he got called out for deleting comments as well. After speaking more in depth with Lily about the
    girls’ experience, and after my own experience of ongoing threats (which I could have pressed charges for multiple times), and
    severe psychological abuse- which continued intermittently for over a year after we broke up- it has been extremely hard for me to
    see him get called out for abusing his power and taking advantage of intoxicated teenage fans; then throw a consent benefit a
    week later, and go on as if nothing happened, with no accountability.

    His behavior and actions towards me over the last month reaffirmed that he has still not taken any personal accountability, and
    has not changed. I feel like if I just let this go, I am complicit in allowing him to continue getting away with bullying, abusive
    behavior, with no consequences for his actions. To be clear, it would bring me no joy, and it is not my desire at all, to send these
    screenshots to all the festivals and events who have booked him, and explain the issue with the consent benefit being thrown
    right after. That is my absolute last resort. I am very clear on what can be done, at this point, that will allow me to feel like I can let
    this go, without feeling like I'm enabling him in the process. I would need to fill you in a bit more about my personal experience, in
    order to explain what that is. I would rather speak about that over the phone, because it is very hard to repeat some of the things
    he has said and done, and it is even harder for me, emotionally, to write it out.

    On Mon, Jan 21, 2019 at 5:45 PM Caeli La <caeli426@gmail.com> wrote:
     Forwarding this to you as well. Not sure how closely you work with Jasha, but I know he’s with C3.

      Begin forwarded message:


              From: Caeli La <caeli426@gmail.com>
              Date: January 21, 2019 at 2:42:38 PM PST
              To: erik@warpathgroup.com
              Subject: Jasha


              Hi Erik,

              There have been some serious issues recently, which resulted in me feeling like I have no choice but to
              contact every festival and event promoter currently working with Jasha, to hold him accountable for the
              severe and ongoing abuse I have experienced, and other issues related to a 17 old girl he hooked up
              while Datsik was assaulting her friend on the bus. Her friend reached out to me. Before I bring
              awareness to these issues, I want to make sure I have given him every opportunity to redeem himself.
              Reaching out to you and asking you to help is the last resort I have, because I have tried every other
              avenue, and he has only continued to dig himself deeper. I was sent screenshots show explicit evidence
              that Jasha abused his power over these 17 year old girls, on several levels. I’d like to get on the phone
              with you ASAP to explain what they shared with me, my own experiences, and why I feel like it’s
              necessary to hold him publicly accountable unless you can find a way to facilitate a resolution.

              Thank you.


     3 attachments

                         29187234_143667676458145_7846083300425728000_n.jpg
                         60K

https://mail.google.com/mail/u/0?ik=03443fdf20&view=pt&search=all&permthid=thread-f%3A1623313042942440463%7Cmsg-f%3A16234225605497…               3/4
9/21/2020                                                           Gmail - Re: Jasha




                       29213822_10213763653263326_1848121171883589632_n.jpg
                       62K




                       unnamed-3.jpg
                       98K




https://mail.google.com/mail/u/0?ik=03443fdf20&view=pt&search=all&permthid=thread-f%3A1623313042942440463%7Cmsg-f%3A16234225605497…   4/4
9/21/2020                                                           Gmail - Re: Jasha



                                                                                          Herman Tull <hermantull@gmail.com>



  Re: Jasha
  1 message

  Caeli La <caeli426@gmail.com>                                                                       Thu, Jan 31, 2019 at 7:06 PM
  To: Erik Gietzen <egietzen@c3mgmt.com>
  Cc: Jay Rogovin <jrogovin@c3mgmt.com>
  Bcc: hermantull@gmail.com

    In the interest of making this process as efficient as possible, I realize we do not necessarily need to talk on the phone
    in order to communicate what is most essential.

    In a nutshell, after my recent experiences with him, there is nothing you can say that would make me believe he has
    actually taken any real personal accountability, or learned from the situation in any real, meaningful way. If he really
    wanted to help heal rape culture in the music industry, he would start with making amends in every situation where a
    girl/woman says he crossed a line... instead of continuing to terrorize me every time I have given him an opportunity to
    make things right.

    Last month, he said he would show up in whatever way I needed for the healing process to finally happen. He said he
    wanted to take full accountability and apologize for everything. We met up, and he admitted the severe psychological,
    emotional and verbal abuse, threats to professionally blacklist me and have me fired from a job, etc, was entirely his
    responsibility, and that I never did anything to deserve or provoke any of it. He admitted to all of it, took accountability
    and apologized for all of it. We began the conversation with him saying we could talk or meet up as many times as
    needed. Shortly after that first conversation, we talked on the phone, and he suddenly flipped from Dr. Jekyll to Mr.
    Hyde, like he has done many times before. This time, he suddenly accused me of threatening his dad. I have never said
    or done anything even close to that. He goes from appearing very caring and genuine, to shockingly immoral and cruel.
    He apparently can't handle being wrong at all, because every time he does something wrong, he makes up vicious lies to
    try and turn the table on me. Going from asking me to unblock him and meet up, to suddenly threatening to tell the
    security guard I was a deranged stalker and have me removed from a job- because I politely told him his girlfriend
    probably wouldn't be cool with it- was another example of that. There have been many other similar situations, involving
    him spreading serious, damaging lies about me. I then found out that he had told Rob and several others that I
    threatened his dad.

    You guys have put all the precautions and strategies in place to protect people in the crowd from other people in the
    crowd. Jasha's ongoing behavior has shown me that there is no reason to believe he won't continue acting immoral, self-
    serving, and abusing his power. I will be able to sleep better at night knowing that you guys know it is also your
    responsibility to make sure underage girls will never be brought backstage or on the bus again. I don't trust him, but I
    hope I can trust you. I will feel like I can let it go, if you promise me that.

    I also want a written and verbal statement from Jasha admitting that I never threatened his dad, and promising to never
    contact me again.

    I think these are reasonable requests after everything that's happened, and has continued to happen, for over two years.
    I want to be able to let this go, without worrying that if he abuses his power over another underage fan again, that I would
    feel partially responsible, because I knew what a monster he continued to be, and didn't speak up about it. If anything
    does happen again, at least I'll know that I did try, by making sure his managers also take responsibility for underage
    girls being brought backstage or on the bus, and will make sure that does not happen again. I need to make sure you will
    protect the underage girls at his shows from the predatory behavior that was exposed in those screenshots. No amount
    of posters he helps design, or cards at the merch table, change the fact that he has continued to terrorize me for no
    reason. His extreme manipulation and mistreatment of me has not changed, so I do not believe his behavior will change.
    Therefore, what I want is for YOU to make sure it doesn't happen again- and all I can do to protect myself is make sure
    my friends know I did not actually threaten his dad; and make sure he will never contact me again.

    Thank you.

                           image1.jpeg
https://mail.google.com/mail/u/0?ik=03443fdf20&view=pt&search=all&permthid=thread-f%3A1623313042942440463%7Cmsg-f%3A16242228497654…   1/2
9/21/2020                                                           Gmail - Re: Jasha

                           188K




https://mail.google.com/mail/u/0?ik=03443fdf20&view=pt&search=all&permthid=thread-f%3A1623313042942440463%7Cmsg-f%3A16242228497654…   2/2
9/21/2020                                                           Gmail - Fwd: Jasha



                                                                                          Herman Tull <hermantull@gmail.com>



  Fwd: Jasha
  1 message

  Caeli La <caeli426@gmail.com>                                                                        Sat, Feb 2, 2019 at 12:51 PM
  To: Space Jesus <spacejesusmusic@gmail.com>, spacejesusbass@gmail.com



    Sent from my iPhone

    Begin forwarded message:


            From: Caeli La <caeli426@gmail.com>
            Date: February 2, 2019 at 9:50:19 AM PST
            To: Erik Gietzen <egietzen@c3mgmt.com>
            Cc: Jay Rogovin <jrogovin@c3mgmt.com>
            Subject: Re: Jasha


            Hi Eric & Jay,

            You said we’d get on a call this week. The week is over. I don’t have an unlimited amount of time or
            patience to wait for you to handle this appropriately. If I do not hear from you in the next few days, I will
            reach out to Lekha, and forward her the emails I sent you, explaining everything. If she is also
            unresponsive or unhelpful, then I will reach out to everyone who currently works with Jasha is any
            capacity.



            On Jan 31, 2019, at 4:06 PM, Caeli La <caeli426@gmail.com> wrote:


                   In the interest of making this process as efficient as possible, I realize we do not necessarily
                   need to talk on the phone in order to communicate what is most essential.

                   In a nutshell, after my recent experiences with him, there is nothing you can say that would
                   make me believe he has actually taken any real personal accountability, or learned from the
                   situation in any real, meaningful way. If he really wanted to help heal rape culture in the
                   music industry, he would start with making amends in every situation where a girl/woman
                   says he crossed a line... instead of continuing to terrorize me every time I have given him an
                   opportunity to make things right.

                   Last month, he said he would show up in whatever way I needed for the healing process to
                   finally happen. He said he wanted to take full accountability and apologize for everything. We
                   met up, and he admitted the severe psychological, emotional and verbal abuse, threats to
                   professionally blacklist me and have me fired from a job, etc, was entirely his responsibility,
                   and that I never did anything to deserve or provoke any of it. He admitted to all of it, took
                   accountability and apologized for all of it. We began the conversation with him saying we
                   could talk or meet up as many times as needed. Shortly after that first conversation, we
                   talked on the phone, and he suddenly flipped from Dr. Jekyll to Mr. Hyde, like he has done
                   many times before. This time, he suddenly accused me of threatening his dad. I have never
                   said or done anything even close to that. He goes from appearing very caring and genuine, to
                   shockingly immoral and cruel. He apparently can't handle being wrong at all, because every
                   time he does something wrong, he makes up vicious lies to try and turn the table on me.
                   Going from asking me to unblock him and meet up, to suddenly threatening to tell the
https://mail.google.com/mail/u/0?ik=03443fdf20&view=pt&search=all&permthid=thread-f%3A1623313042942440463%7Cmsg-f%3A16243804076568…   1/2
9/21/2020                                                          Gmail - Fwd: Jasha

                  security guard I was a deranged stalker and have me removed from a job- because I politely
                  told him his girlfriend probably wouldn't be cool with it- was another example of that. There
                  have been many other similar situations, involving him spreading serious, damaging lies
                  about me. I then found out that he had told Rob and several others that I threatened his dad.

                  You guys have put all the precautions and strategies in place to protect people in the crowd
                  from other people in the crowd. Jasha's ongoing behavior has shown me that there is no
                  reason to believe he won't continue acting immoral, self-serving, and abusing his power. I will
                  be able to sleep better at night knowing that you guys know it is also your responsibility to
                  make sure underage girls will never be brought backstage or on the bus again. I don't trust
                  him, but I hope I can trust you. I will feel like I can let it go, if you promise me that.

                  I also want a written and verbal statement from Jasha admitting that I never threatened his
                  dad, and promising to never contact me again.

                  I think these are reasonable requests after everything that's happened, and has continued to
                  happen, for over two years. I want to be able to let this go, without worrying that if he abuses
                  his power over another underage fan again, that I would feel partially responsible, because I
                  knew what a monster he continued to be, and didn't speak up about it. If anything does
                  happen again, at least I'll know that I did try, by making sure his managers also take
                  responsibility for underage girls being brought backstage or on the bus, and will make sure
                  that does not happen again. I need to make sure you will protect the underage girls at his
                  shows from the predatory behavior that was exposed in those screenshots. No amount of
                  posters he helps design, or cards at the merch table, change the fact that he has continued
                  to terrorize me for no reason. His extreme manipulation and mistreatment of me has not
                  changed, so I do not believe his behavior will change. Therefore, what I want is for YOU to
                  make sure it doesn't happen again- and all I can do to protect myself is make sure my
                  friends know I did not actually threaten his dad; and make sure he will never contact me
                  again.

                  Thank you.




https://mail.google.com/mail/u/0?ik=03443fdf20&view=pt&search=all&permthid=thread-f%3A1623313042942440463%7Cmsg-f%3A16243804076568…   2/2
9/21/2020                                                          Gmail - Fwd: Jasha



                                                                                          Herman Tull <hermantull@gmail.com>



  Fwd: Jasha
  1 message

  Caeli La <caeli426@gmail.com>                                                                       Wed, Feb 6, 2019 at 12:22 AM
  To: spacejesusmusic@gmail.com, hermantull@gmail.com, spacejesusbass@gmail.com



    Begin forwarded message:


            From: Caeli La <caeli426@gmail.com>
            Date: February 5, 2019 at 7:32:05 PM PST
            To: Erik Gietzen <egietzen@c3mgmt.com>
            Cc: Jay Rogovin <jrogovin@c3mgmt.com>
            Subject: Re: Jasha


            Please also clarify why you felt the need to state that there were no hard feelings or negativity. What have
            I done that would even possibly deserve that?

            On Feb 5, 2019, at 7:12 PM, Erik Gietzen <egietzen@c3mgmt.com> wrote:


                   Hey Caeli,

                   We had the chance to speak with both Jasha and his dad over the weekend. Both Jasha and
                   his dad agreed per your suggestion, that we cut contact here, and both he and his dad want
                   to see this positively resolved for everyone. There are no hard feelings or negativity here,
                   and we all truly believe this is the best way to put this behind us.

                   As a team, we have been and will continue to stay committed to not only trying to make the
                   dancefloor a safer place, but everywhere at shows. Our road teams have been taught to set
                   the tone in leading with a good example and we are trying to spread the message so that
                   other venues, their staff, and other artist teams join us in trying to do so - including by
                   bringing awareness and some training to the venues that we play and having nightly
                   meetings with venue staff. We aim to lead by example and hope that the message will
                   spread and lead to a shift in the mentality in nightife culture.

                   Please let us if there is anything else you think we should be aware of and I appreciate you
                   reaching out to Jay and I. We also hope this can be resolved in a positive manner.

                   Thanks,

                   Erik Gietzen
                   ARTIST MANAGER
                   --------
                   egietzen@c3mgmt.com
                   www.c3presents.com
                   --------
                   C3 MANAGEMENT



                   On Sat, Feb 2, 2019 at 12:44 PM Erik Gietzen <egietzen@c3mgmt.com> wrote:
                    Hey Caeli,
https://mail.google.com/mail/u/0?ik=03443fdf20&view=pt&search=all&permthid=thread-f%3A1623313042942440463%7Cmsg-f%3A16246956886160…   1/4
9/21/2020                                                          Gmail - Fwd: Jasha


                     Apologies for the delay getting back to you. We spent this week dealing with emergency
                     logistical issues for our tours because of the Polar Vortex weather. We had multiple bus
                     breakdowns in the same week and had to cancel a show in Buffalo.

                     As far as your previous email, we absolutely are and will continue to do our best to ensure
                     that we, our crew, and venue teams all maintain a safe and law-abiding green room and
                     promote/maintain a safe environment. To raise awareness and take actions that will
                     continue to make a positive impact is a goal that we not only set for ourselves to uphold at
                     our own shows, but to also spread throughout the rest of the music industry.

                     We also agree that it sounds like the situation between you and Jasha personally, is
                     probably best left in a situation of non-contact. We will be meeting with him over the
                     weekend and will discuss that with him, as well as discuss the issue with his dad with him.

                     We will reach out to you next week once we have had that conversation to hopefully get
                     this all resolved.

                     Thanks,

                     Erik Gietzen
                     ARTIST MANAGER
                     --------
                     egietzen@c3mgmt.com
                     www.c3presents.com
                     --------
                     C3 MANAGEMENT



                     On Sat, Feb 2, 2019 at 9:54 AM Caeli La <caeli426@gmail.com> wrote:
                      Sorry- I will reach out to everyone who currently works with Jasha *in any capacity-
                      collaborators, promoters, sponsors, etc- and I will post this email thread in every
                      relevant FB group as well.

                       On Feb 2, 2019, at 9:50 AM, Caeli La <caeli426@gmail.com> wrote:


                               Hi Eric & Jay,

                               You said we’d get on a call this week. The week is over. I don’t have an
                               unlimited amount of time or patience to wait for you to handle this
                               appropriately. If I do not hear from you in the next few days, I will reach
                               out to Lekha, and forward her the emails I sent you, explaining everything.
                               If she is also unresponsive or unhelpful, then I will reach out to everyone
                               who currently works with Jasha is any capacity.



                               On Jan 31, 2019, at 4:06 PM, Caeli La <caeli426@gmail.com> wrote:


                                      In the interest of making this process as efficient as
                                      possible, I realize we do not necessarily need to talk on the
                                      phone in order to communicate what is most essential.

                                      In a nutshell, after my recent experiences with him, there is
                                      nothing you can say that would make me believe he has
                                      actually taken any real personal accountability, or learned
                                      from the situation in any real, meaningful way. If he really
                                      wanted to help heal rape culture in the music industry, he

https://mail.google.com/mail/u/0?ik=03443fdf20&view=pt&search=all&permthid=thread-f%3A1623313042942440463%7Cmsg-f%3A16246956886160…   2/4
9/21/2020                                                          Gmail - Fwd: Jasha

                                      would start with making amends in every situation where a
                                      girl/woman says he crossed a line... instead of continuing to
                                      terrorize me every time I have given him an opportunity to
                                      make things right.

                                      Last month, he said he would show up in whatever way I
                                      needed for the healing process to finally happen. He said he
                                      wanted to take full accountability and apologize for
                                      everything. We met up, and he admitted the severe
                                      psychological, emotional and verbal abuse, threats to
                                      professionally blacklist me and have me fired from a job,
                                      etc, was entirely his responsibility, and that I never did
                                      anything to deserve or provoke any of it. He admitted to all
                                      of it, took accountability and apologized for all of it. We
                                      began the conversation with him saying we could talk or
                                      meet up as many times as needed. Shortly after that first
                                      conversation, we talked on the phone, and he suddenly
                                      flipped from Dr. Jekyll to Mr. Hyde, like he has done many
                                      times before. This time, he suddenly accused me of
                                      threatening his dad. I have never said or done anything even
                                      close to that. He goes from appearing very caring and
                                      genuine, to shockingly immoral and cruel. He apparently
                                      can't handle being wrong at all, because every time he does
                                      something wrong, he makes up vicious lies to try and turn
                                      the table on me. Going from asking me to unblock him and
                                      meet up, to suddenly threatening to tell the security guard I
                                      was a deranged stalker and have me removed from a job-
                                      because I politely told him his girlfriend probably wouldn't be
                                      cool with it- was another example of that. There have been
                                      many other similar situations, involving him spreading
                                      serious, damaging lies about me. I then found out that he
                                      had told Rob and several others that I threatened his dad.

                                      You guys have put all the precautions and strategies in
                                      place to protect people in the crowd from other people in the
                                      crowd. Jasha's ongoing behavior has shown me that there is
                                      no reason to believe he won't continue acting immoral, self-
                                      serving, and abusing his power. I will be able to sleep better
                                      at night knowing that you guys know it is also your
                                      responsibility to make sure underage girls will never be
                                      brought backstage or on the bus again. I don't trust him, but
                                      I hope I can trust you. I will feel like I can let it go, if you
                                      promise me that.

                                      I also want a written and verbal statement from Jasha
                                      admitting that I never threatened his dad, and promising to
                                      never contact me again.

                                      I think these are reasonable requests after everything that's
                                      happened, and has continued to happen, for over two years.
                                      I want to be able to let this go, without worrying that if he
                                      abuses his power over another underage fan again, that I
                                      would feel partially responsible, because I knew what a
                                      monster he continued to be, and didn't speak up about it. If
                                      anything does happen again, at least I'll know that I did try,
                                      by making sure his managers also take responsibility for
                                      underage girls being brought backstage or on the bus, and
                                      will make sure that does not happen again. I need to make
                                      sure you will protect the underage girls at his shows from the
                                      predatory behavior that was exposed in those screenshots.
                                      No amount of posters he helps design, or cards at the merch
https://mail.google.com/mail/u/0?ik=03443fdf20&view=pt&search=all&permthid=thread-f%3A1623313042942440463%7Cmsg-f%3A16246956886160…   3/4
9/21/2020                                                          Gmail - Fwd: Jasha

                                      table, change the fact that he has continued to terrorize me
                                      for no reason. His extreme manipulation and mistreatment of
                                      me has not changed, so I do not believe his behavior will
                                      change. Therefore, what I want is for YOU to make sure it
                                      doesn't happen again- and all I can do to protect myself is
                                      make sure my friends know I did not actually threaten his
                                      dad; and make sure he will never contact me again.

                                      Thank you.




https://mail.google.com/mail/u/0?ik=03443fdf20&view=pt&search=all&permthid=thread-f%3A1623313042942440463%7Cmsg-f%3A16246956886160…   4/4
9/21/2020                                                          Gmail - Fwd: Jasha



                                                                                          Herman Tull <hermantull@gmail.com>



  Fwd: Jasha
  1 message

  Caeli La <caeli426@gmail.com>                                                                        Wed, Feb 6, 2019 at 1:24 PM
  To: hermantull@gmail.com



    Begin forwarded message:


            From: Caeli La <caeli426@gmail.com>
            Date: February 6, 2019 at 12:44:53 AM PST
            To: Erik Gietzen <egietzen@c3mgmt.com>
            Cc: Jay Rogovin <jrogovin@c3mgmt.com>
            Subject: Re: Jasha


            Please also help me understand why you said “At no time during our conversation with them did anyone
            bring up you threatening his dad,” when I specifically asked for a statement admitting that I did not threaten
            his dad, and you told me you were going to address my requests during this meeting?

            On Feb 5, 2019, at 10:40 PM, Erik Gietzen <egietzen@c3mgmt.com> wrote:


                   Hey Caeli,

                   Looping Jay back in to this thread since I saw he was cc'd on the other email you sent but
                   not this one.

                   As far as getting a statement regarding threatening his dad, I think we can help to facilitate,
                   but it would be more appropriate and applicable coming from his dad directly as he would be
                   the best one to confirm that he does not feel that there was a threat made. At no time during
                   our conversation with them did anyone bring up you threatening his dad.

                   If Jasha agrees to write a statement agreeing to cease communication with you, would you
                   also write a statement agreeing to do the same with him? I think that he would agree to doing
                   so under the conditions that the agreement was mutual. We could help facilitate a cease
                   communication form that you both sign if that is something you think work here.

                   Addressing your question of why we stated that there was no hard feelings or negativity, I
                   mentioned that because after speaking with Jasha and his dad, everyone agrees that having
                   everyone agree to cease communication seems like the best way for everyone involved to
                   hopefully move forward as positively with their life as possible.

                   Please let us know if this would be agreeable to you.

                   Thanks,

                   Erik Gietzen
                   ARTIST MANAGER
                   --------
                   egietzen@c3mgmt.com
                   www.c3presents.com
                   --------

https://mail.google.com/mail/u/0?ik=03443fdf20&view=pt&search=all&permthid=thread-f%3A1623313042942440463%7Cmsg-f%3A16247448664169…   1/5
9/21/2020                                                          Gmail - Fwd: Jasha

                  C3 MANAGEMENT



                  On Tue, Feb 5, 2019 at 7:28 PM Caeli La <caeli426@gmail.com> wrote:
                   I’m confused. Why are you not responding to my request for a written and verbal
                   statement from him clarifying that I never threatened his dad, and agreeing to leave me
                   alone?

                     On Feb 5, 2019, at 7:12 PM, Erik Gietzen <egietzen@c3mgmt.com> wrote:


                            Hey Caeli,

                            We had the chance to speak with both Jasha and his dad over the weekend.
                            Both Jasha and his dad agreed per your suggestion, that we cut contact
                            here, and both he and his dad want to see this positively resolved for
                            everyone. There are no hard feelings or negativity here, and we all truly
                            believe this is the best way to put this behind us.

                            As a team, we have been and will continue to stay committed to not only
                            trying to make the dancefloor a safer place, but everywhere at shows. Our
                            road teams have been taught to set the tone in leading with a good example
                            and we are trying to spread the message so that other venues, their staff,
                            and other artist teams join us in trying to do so - including by bringing
                            awareness and some training to the venues that we play and having nightly
                            meetings with venue staff. We aim to lead by example and hope that the
                            message will spread and lead to a shift in the mentality in nightife culture.

                            Please let us if there is anything else you think we should be aware of and I
                            appreciate you reaching out to Jay and I. We also hope this can be resolved
                            in a positive manner.

                            Thanks,

                            Erik Gietzen
                            ARTIST MANAGER
                            --------
                            egietzen@c3mgmt.com
                            www.c3presents.com
                            --------
                            C3 MANAGEMENT



                            On Sat, Feb 2, 2019 at 12:44 PM Erik Gietzen <egietzen@c3mgmt.com>
                            wrote:
                              Hey Caeli,

                               Apologies for the delay getting back to you. We spent this week dealing
                               with emergency logistical issues for our tours because of the Polar Vortex
                               weather. We had multiple bus breakdowns in the same week and had to
                               cancel a show in Buffalo.

                               As far as your previous email, we absolutely are and will continue to do
                               our best to ensure that we, our crew, and venue teams all maintain a safe
                               and law-abiding green room and promote/maintain a safe environment. To
                               raise awareness and take actions that will continue to make a positive
                               impact is a goal that we not only set for ourselves to uphold at our own
                               shows, but to also spread throughout the rest of the music industry.


https://mail.google.com/mail/u/0?ik=03443fdf20&view=pt&search=all&permthid=thread-f%3A1623313042942440463%7Cmsg-f%3A16247448664169…   2/5
9/21/2020                                                          Gmail - Fwd: Jasha

                               We also agree that it sounds like the situation between you and Jasha
                               personally, is probably best left in a situation of non-contact. We will be
                               meeting with him over the weekend and will discuss that with him, as well
                               as discuss the issue with his dad with him.

                               We will reach out to you next week once we have had that conversation to
                               hopefully get this all resolved.

                               Thanks,

                               Erik Gietzen
                               ARTIST MANAGER
                               --------
                               egietzen@c3mgmt.com
                               www.c3presents.com
                               --------
                               C3 MANAGEMENT



                               On Sat, Feb 2, 2019 at 9:54 AM Caeli La <caeli426@gmail.com> wrote:
                                Sorry- I will reach out to everyone who currently works with Jasha *in
                                any capacity- collaborators, promoters, sponsors, etc- and I will post
                                this email thread in every relevant FB group as well.

                                 On Feb 2, 2019, at 9:50 AM, Caeli La <caeli426@gmail.com> wrote:


                                         Hi Eric & Jay,

                                         You said we’d get on a call this week. The week is over. I
                                         don’t have an unlimited amount of time or patience to wait
                                         for you to handle this appropriately. If I do not hear from
                                         you in the next few days, I will reach out to Lekha, and
                                         forward her the emails I sent you, explaining everything. If
                                         she is also unresponsive or unhelpful, then I will reach out
                                         to everyone who currently works with Jasha is any
                                         capacity.



                                         On Jan 31, 2019, at 4:06 PM, Caeli La
                                         <caeli426@gmail.com> wrote:


                                                In the interest of making this process as
                                                efficient as possible, I realize we do not
                                                necessarily need to talk on the phone in
                                                order to communicate what is most
                                                essential.

                                                In a nutshell, after my recent experiences
                                                with him, there is nothing you can say that
                                                would make me believe he has actually
                                                taken any real personal accountability, or
                                                learned from the situation in any real,
                                                meaningful way. If he really wanted to help
                                                heal rape culture in the music industry, he
                                                would start with making amends in every
                                                situation where a girl/woman says he
                                                crossed a line... instead of continuing to

https://mail.google.com/mail/u/0?ik=03443fdf20&view=pt&search=all&permthid=thread-f%3A1623313042942440463%7Cmsg-f%3A16247448664169…   3/5
9/21/2020                                                           Gmail - Fwd: Jasha

                                                terrorize me every time I have given him an
                                                opportunity to make things right.

                                                Last month, he said he would show up in
                                                whatever way I needed for the healing
                                                process to finally happen. He said he
                                                wanted to take full accountability and
                                                apologize for everything. We met up, and he
                                                admitted the severe psychological,
                                                emotional and verbal abuse, threats to
                                                professionally blacklist me and have me
                                                fired from a job, etc, was entirely his
                                                responsibility, and that I never did anything
                                                to deserve or provoke any of it. He admitted
                                                to all of it, took accountability and
                                                apologized for all of it. We began the
                                                conversation with him saying we could talk
                                                or meet up as many times as needed.
                                                Shortly after that first conversation, we
                                                talked on the phone, and he suddenly flipped
                                                from Dr. Jekyll to Mr. Hyde, like he has
                                                done many times before. This time, he
                                                suddenly accused me of threatening his
                                                dad. I have never said or done anything
                                                even close to that. He goes from appearing
                                                very caring and genuine, to shockingly
                                                immoral and cruel. He apparently can't
                                                handle being wrong at all, because every
                                                time he does something wrong, he makes
                                                up vicious lies to try and turn the table on
                                                me. Going from asking me to unblock him
                                                and meet up, to suddenly threatening to tell
                                                the security guard I was a deranged stalker
                                                and have me removed from a job- because I
                                                politely told him his girlfriend probably
                                                wouldn't be cool with it- was another
                                                example of that. There have been many
                                                other similar situations, involving him
                                                spreading serious, damaging lies about me.
                                                I then found out that he had told Rob and
                                                several others that I threatened his dad.

                                                You guys have put all the precautions and
                                                strategies in place to protect people in the
                                                crowd from other people in the crowd.
                                                Jasha's ongoing behavior has shown me
                                                that there is no reason to believe he won't
                                                continue acting immoral, self-serving, and
                                                abusing his power. I will be able to sleep
                                                better at night knowing that you guys know it
                                                is also your responsibility to make sure
                                                underage girls will never be brought
                                                backstage or on the bus again. I don't trust
                                                him, but I hope I can trust you. I will feel like
                                                I can let it go, if you promise me that.

                                                I also want a written and verbal statement
                                                from Jasha admitting that I never threatened
                                                his dad, and promising to never contact me
                                                again.

https://mail.google.com/mail/u/0?ik=03443fdf20&view=pt&search=all&permthid=thread-f%3A1623313042942440463%7Cmsg-f%3A16247448664169…   4/5
9/21/2020                                                          Gmail - Fwd: Jasha

                                                I think these are reasonable requests after
                                                everything that's happened, and has
                                                continued to happen, for over two years. I
                                                want to be able to let this go, without
                                                worrying that if he abuses his power over
                                                another underage fan again, that I would feel
                                                partially responsible, because I knew what a
                                                monster he continued to be, and didn't
                                                speak up about it. If anything does happen
                                                again, at least I'll know that I did try, by
                                                making sure his managers also take
                                                responsibility for underage girls being
                                                brought backstage or on the bus, and will
                                                make sure that does not happen again. I
                                                need to make sure you will protect the
                                                underage girls at his shows from the
                                                predatory behavior that was exposed in
                                                those screenshots. No amount of posters he
                                                helps design, or cards at the merch table,
                                                change the fact that he has continued to
                                                terrorize me for no reason. His extreme
                                                manipulation and mistreatment of me has
                                                not changed, so I do not believe his
                                                behavior will change. Therefore, what I want
                                                is for YOU to make sure it doesn't happen
                                                again- and all I can do to protect myself is
                                                make sure my friends know I did not
                                                actually threaten his dad; and make sure he
                                                will never contact me again.

                                                Thank you.




https://mail.google.com/mail/u/0?ik=03443fdf20&view=pt&search=all&permthid=thread-f%3A1623313042942440463%7Cmsg-f%3A16247448664169…   5/5
9/21/2020                                                          Gmail - Fwd: Jasha



                                                                                          Herman Tull <hermantull@gmail.com>



  Fwd: Jasha
  1 message

  Caeli La <caeli426@gmail.com>                                                                          Fri, Feb 8, 2019 at 1:55 AM
  To: spacejesusmusic@gmail.com, hermantull@gmail.com, spacejesusbass@gmail.com



    Sent from my iPhone

    Begin forwarded message:


            From: Caeli La <caeli426@gmail.com>
            Date: February 7, 2019 at 10:51:12 PM PST
            To: Erik Gietzen <egietzen@c3mgmt.com>
            Cc: Jay Rogovin <jrogovin@c3mgmt.com>
            Subject: Re: Jasha


            To recap: I told you that Jasha flipped a switch after supposedly taking full accountability and apologizing
            for everything; falsely accusing me, directly, of threatening his dad. I then found out that he had spread
            that severely damaging lie to Rob and several other people we both know. I asked for a written and verbal
            statement admitting that wasn’t true. You told me you would address my requests with them in the
            meeting. You then told me that it hadn’t come up at all, because they never mentioned it. Of course they
            never mentioned it, BECAUSE IT NEVER HAPPENED. Why would they bring up something that Jasha
            lied about, that didn’t happen? I already told you it was a false accusation. So why would it matter to me
            that they didn’t bring it up, when they would have no reason to bring up something that didn’t happen? Why
            are you completely disregarding the fact that you told me you’d address my requests with them, and then
            didn’t address that part at all? Why are you ignoring the part where I said he falsely accused me of
            threatening his dad? You really think it should mean something to me that they didn’t mention it, when I
            specifically asked you to address the fact that he falsely accused and slandered me?

            He specifically accused me of threatening to go to his Dad’s work and tell them he was supporting Jasha’s
            abuse. As I’ve already made explicitly clear, that obviously never happened. I never said or did anything
            even close to that. This is not the first, or even second or third time that he has done this- completely
            flipped a switch, then made up extreme, vicious lies about me to justify his behavior. If this was an
            isolated incident, I wouldn’t be talking to you about it. I have reached the end of the rope with this pattern
            of extreme manipulation and mistreatment, and I will not allow you to continue manipulating me on his
            behalf.


                   On Feb 7, 2019, at 12:36 PM, Caeli La <caeli426@gmail.com> wrote:



                   Sorry, parts of my last email got cut off- read this one instead.



                   I agree that talking on the phone is the best way to handle this going forward. However, if you
                   intend to try and negotiate with me as if this conflict is a two-way street, and try to get me to
                   provide the same thing that I am asking for, you either need to come prepared with evidence-
                   even anecdotal evidence- to explain exactly what I have done to Jasha that requires him
                   needing that from me, or be prepared for me to immediately end the conversation. I have
                   already explained why I need it from him, and have offered to send you the screenshots to

https://mail.google.com/mail/u/0?ik=03443fdf20&view=pt&search=all&permthid=thread-f%3A1623313042942440463%7Cmsg-f%3A16248827381481…   1/2
9/21/2020                                                          Gmail - Fwd: Jasha

                  back up everything I’ve said. If you do not have any evidence of me doing anything even
                  remotely similar, and you make any mention of trying to get me to sign anything, or do
                  anything for him in return, then the phone call will end immediately, and I will go to plan B.



                  Anytime tomorrow (Friday) between 1pm-6pm PST works for me.



                          On Feb 7, 2019, at 12:34 PM, Caeli La <caeli426@gmail.com> wrote:



                          I agree that talking on the phone is the best way to handle this going forward.
                          However, if you intend to try and negotiate with me as if this conflict is a two-
                          way street, and try to get me to provide the same thing that I am asking for,
                          you either need to come prepared with evidence- even anecdotal evidence- to
                          explain exactly what I have done to Jasha that requires him needing that from
                          me. I have already explained why I need it from him and have offered to send
                          you the screenshots to back up everything I’ve said. If you do not have any
                          evidence of me doing anything even remotely similar, and you make any
                          mention of trying to get me to sign anything, or do anything for him in return,
                          then the phone call will immediately end, and I will go to plan B.




https://mail.google.com/mail/u/0?ik=03443fdf20&view=pt&search=all&permthid=thread-f%3A1623313042942440463%7Cmsg-f%3A16248827381481…   2/2
9/21/2020                                                                               Gmail - Re: Jasha



                                                                                                                                  Herman Tull <hermantull@gmail.com>



 Re: Jasha
 1 message

 Caeli La <caeli426@gmail.com>                                                                                                                  Fri, Feb 15, 2019 at 11:54 AM
 To: Jay Rogovin <jrogovin@c3mgmt.com>
 Cc: egietzen@c3mgmt.com

   Also, Herman and Jasha should know that if either one of them had simply responded to my email and admitted that I never made a threat, none of this would
   have happened. The head of C3 wouldn’t be hearing about it now. I don’t understand why it was so hard for them, especially Herman, to simply write back and
   acknowledge that I never threatened him. They should know what an incredible shitstorm has been caused by their lack of response, and that it could have all
   been avoided if they had simply acknowledged my email.

   On Feb 15, 2019, at 8:29 AM, Caeli La <caeli426@gmail.com> wrote:


            Can we reschedule for Tuesday or Weds afternoon?

            A few notes from the last call:

            - you may have just been misspeaking, but at the end of the call you said “as long as you hold up your end of the bargain, we’re all set.” It is very
            important for you, Erik, Jasha, and everyone involved to understand that I am not making a bargain with you. I am not making any kind of
            agreement in return. I have nothing to hide, no past actions or behaviors towards Jasha to be ashamed of, and no reason whatsoever to make any
            kind of bargain or agreement. I am asking for him to admit that I never threatened his dad, and to promise to leave me alone. There will be no
            bargain or statement or agreement from me in return, because I never did anything that would warrant it.

            - From what you told Charles and I, it’s clear that Jasha told you there was “bad behavior” on both ends because I had reached out to him a lot over
            the last year. I only began reaching out to him again after the screenshots came out; Lily contacted me; then I contacted Mitchell; he told me the
            consent benefit would not happen unless I talked to Jasha and felt it was OK to move ahead; I talked to Jasha, he convinced me that he was going
            to do whatever I needed to make amends for his abusive behavior towards me in the past; told me he was going to follow up with me the Monday
            after the benefit; and then completely disappeared. When I finally heard from him nearly a week later, he told me he was too busy healing rape
            culture in the music industry to take the time to make amends to me. That is the only reason I have continued to contact him over the last year.
            Because he manipulated me into letting him play the consent benefit, then got away with it. I have not been able to sleep at night knowing he got
            away with it. I can’t believe I was gullible enough to think he was actually going to take responsibility, and put in the work to right his wrongs.

            - You said that it seemed like there must have been a point at which something happened and he started to become defensive. There actually was
            something that happened that caused him to start acting like that, and it involved Erik. When Jasha and I met up in person recently, he admitted to
            me that what Erik had done was misogynistic, and did have a huge affect on our relationship. I have been furious at Erik, ever since he told me
            what happened, and that’s also partly why I asked Jay to take over. I didn’t know that Erik was on the call last time until I saw the email afterwards,
            and I didn’t want to talk about it without him present. I do think it’s important to address, though, and I would like to talk about it on our next call.

            It seems obvious to me, and everyone I know who’s been close to him, that over 10 years of heavy drug use (especially ketamine and cocaine) has
            destroyed Jasha’s ability to discern reality from delusion. The fact that he could directly accuse me of something so heinous, something so wildly
            untrue and completely fabricated (and the fact that this is the 5th time he’s made up a horrific, delusional lie about me) indicates serious mental
            health issues. If you care about him as a human, not just a manager, you cannot brush that kind of alarming, delusional behavior under the rug. I
            want you guys to talk to him and find out exactly why he said that. If there is any possibility that he may have had reason to believe I threatened his
            dad, I deserve to know what that reason was. If he didn’t have a reason to say that, then I want you guys to ask him why he said it, and please let
            me know his explanation.

            - it’s actually incredibly fucked up that you knew about my childhood trauma and addressed my childhood trauma without me ever once mentioning
            it. I don’t know whether to blame Herman for sending you that email or you for screwing that up so bad. Either way, it’s really bad that that
            happened, and I was in a stage of complete shock and dismay throughout the entire phone call after you mentioned what happened in my childhood.
            Herman should know what happened on the call and how bad that was. I don’t think he should have sent you the email containing such personal
            information about me that I did not consent for him to share with anyone else, and it makes me wonder if he’s just as much of a monster as Jasha.




            On Feb 10, 2019, at 7:30 PM, Jay Rogovin <jrogovin@c3mgmt.com> wrote:



                   That’s totally fine. I’m not back until next Monday FYI.

                   Hope you had a nice weekend and talk soon,
                   J

                   Jay Rogovin

                   ARTIST MANAGER


https://mail.google.com/mail/u/0?ik=03443fdf20&view=pt&search=all&permthid=thread-f%3A1625553011145744486%7Cmsg-f%3A162555460804305… 1/5
9/21/2020                                                                      Gmail - Re: Jasha
              __________________




              C3 MANAGEMENT

              52 Walker St, 4th Floor | NYC 10013

              On Sun, Feb 10, 2019 at 10:24 PM Caeli La <Caeli La > wrote:
               Sorry, just had something come up and won’t have enough time tonight- can we talk after you get back & can you hold off on asking
               Jasha to send the note until then? Just so everything can be fully sorted before that happens. Let me know if that works.

                On Feb 10, 2019, at 6:04 PM, Jay Rogovin <jrogovin@c3mgmt.com> wrote:



                      Can we do 1030 est, sorry for the delay I’m home for less than 24hours before heading out of the country for a week.
                      Lots of laundry and packing!

                      Let’s use the same dial in, if the time works for you.

                      Jay Rogovin
                      ARTIST MANAGER
                      __________________




                      C3 MANAGEMENT

                      52 Walker St, 4th Floor | NYC 10013

                      On Sun, Feb 10, 2019 at 5:39 PM Caeli La <Caeli La > wrote:
                       Would sometime between 8-10pm EST work?

                         On Feb 10, 2019, at 1:51 PM, Jay Rogovin <jrogovin@c3mgmt.com> wrote:



                               Just got home, please advise me of your schedule for the rest of the night.

                               Jay Rogovin

                               ARTIST MANAGER
                               __________________




                               C3 MANAGEMENT

                               52 Walker St, 4th Floor | NYC 10013

                               On Sat, Feb 09, 2019 at 4:49 PM Jay Rogovin <Jay Rogovin > wrote:
                                I'll be traveling tomorrow earlier, but will message you here when Im settled.

                                   Jay Rogovin
                                   ARTIST MANAGER
                                   __________________




                                   C3 MANAGEMENT

                                   52 Walker St, 4th Floor | NYC 10013

                                   On Sat, Feb 9th, 2019 at 4:48 PM, Caeli La <caeli426@gmail.com> wrote:
                                    Sounds good. I should be free most of the day. Let me know when would be most
                                    convenient for you

                                     On Feb 9, 2019, at 11:29 AM, Jay Rogovin <jrogovin@c3mgmt.com> wrote:


                                           I can talk tomorrow.

                                           Jay Rogovin
                                           ARTIST MANAGER


https://mail.google.com/mail/u/0?ik=03443fdf20&view=pt&search=all&permthid=thread-f%3A1625553011145744486%7Cmsg-f%3A162555460804305… 2/5
9/21/2020                                                                   Gmail - Re: Jasha
                                      __________________




                                      C3 MANAGEMENT

                                      52 Walker St, 4th Floor | NYC 10013

                                      On Sat, Feb 09, 2019 at 8:13 AM Caeli La <Caeli La > wrote:
                                       There are a couple things that didn’t get properly addressed on the call. Can we
                                       briefly talk again sometime this weekend?

                                        On Feb 8, 2019, at 2:07 PM, Caeli La <caeli426@gmail.com> wrote:


                                               It still doesn’t make sense that you originally said you would
                                               “address the issue with his dad with him” during the meeting, and
                                               then came back after the meeting trying to get me to provide a
                                               statement saying I won’t contact him as well- with no mention of
                                               the fact that you had said you would also address my request
                                               about the threat... and then you said “at no time did anyone bring it
                                               up,” even though you had specifically told me you would bring it up.

                                               Call is confirmed for 5pm PST.

                                               On Feb 8, 2019, at 12:51 PM, Erik Gietzen
                                               <egietzen@c3mgmt.com> wrote:


                                                      Hey Caeli,

                                                      Jay and I have been discussing our responses
                                                      together on this and want to re-assure you that we
                                                      are a neutral party in this discussion. You reached
                                                      out to us and we want to help resolve this in a way
                                                      that will allow you to move on positively from here the
                                                      best you can.

                                                      To address the dad issue, the reason why we did not
                                                      directly ask them about you threatening his dad
                                                      during our conversation with Jasha and his dad is
                                                      because we were trying to feel both of their
                                                      responses out in relation to the topic in order to see
                                                      what information they wanted to volunteer first. We
                                                      are simply trying to help move this convo forward
                                                      with the main goal to help both sides to resolve this
                                                      and wanted to feel them out in an honest way to see
                                                      where they were at in order to help to mediate.

                                                      As we were already talking with both of them together
                                                      about this in detail, if they had felt you had
                                                      threatened Jasha’s dad, we thought they would
                                                      definitely bring that up during our talk.

                                                      We are looking to try and help get this situation
                                                      resolved all around here and understand your want to
                                                      get a note saying you did not threaten his dad 100%
                                                      and still want to help you address that issue. As we
                                                      mentioned before, we do think that having his dad
                                                      write that statement would make the most sense, as
                                                      it would be clearest coming from him, but we can
                                                      discuss that during our call.

                                                      We are all set for 5pm pst/8pm est. here is the dial in
                                                      for our call.

                                                      (605) 472-5724 - access code: 471172

                                                      Talk to you soon.

                                                      Erik Gietzen
                                                      ARTIST MANAGER
                                                      --------
                                                      egietzen@c3mgmt.com
                                                      www.c3presents.com
                                                      --------
                                                      C3 MANAGEMENT

                                                      Sent from my iPhone


https://mail.google.com/mail/u/0?ik=03443fdf20&view=pt&search=all&permthid=thread-f%3A1625553011145744486%7Cmsg-f%3A162555460804305… 3/5
9/21/2020                                                              Gmail - Re: Jasha

                                                   On Feb 8, 2019, at 1:45 PM, Caeli La
                                                   <caeli426@gmail.com> wrote:


                                                         If you can agree to facilitate a written
                                                         and verbal statement from Jasha
                                                         admitting that I never threatened his
                                                         dad, and agreeing not to contact me
                                                         again, by the end of day today, then I
                                                         will let Charles know it’s been handled
                                                         and there’s no need for us to talk. It’s
                                                         important for me for Jasha to say it, not
                                                         his dad. If there was any shadow of a
                                                         doubt that his dad may have felt
                                                         threatened by something I said or did,
                                                         then it would be more meaningful
                                                         coming from his dad, yes. However, I
                                                         know with absolute certainty that I
                                                         never said or did anything that could
                                                         have made him feel threatened. I want
                                                         to be able to share the statement with
                                                         the people Jasha slandered me to,
                                                         which is why it’s important that it
                                                         comes from him.

                                                         On Feb 8, 2019, at 10:50 AM, Erik
                                                         Gietzen <egietzen@c3mgmt.com>
                                                         wrote:


                                                                Hey Caeli,

                                                                We will give you a call
                                                                tonight at 5pm PST/8pm
                                                                EST to discuss all of this.
                                                                We absolutely want to
                                                                hear you out, and there's
                                                                no need for negativity
                                                                here in our conversation.
                                                                We are a neutral party in
                                                                this discussion and we
                                                                want to have an open
                                                                conversation and simply
                                                                act as a mediator to help
                                                                you resolve this and
                                                                move on in a positive
                                                                direction.

                                                                Thanks,

                                                                Erik Gietzen
                                                                ARTIST MANAGER
                                                                --------
                                                                egietzen@c3mgmt.com
                                                                www.c3presents.com
                                                                --------
                                                                C3 MANAGEMENT



                                                                On Fri, Feb 8, 2019 at
                                                                12:43 PM Caeli La
                                                                <caeli426@gmail.com>
                                                                wrote:
                                                                  Please confirm the call
                                                                  time today ASAP so I
                                                                  can sort my schedule. I
                                                                  think it would be best
                                                                  for Jay to take over
                                                                  from here, because the
                                                                  way Eric has handled it
                                                                  so far has been
                                                                  manipulative, dishonest
                                                                  and tone deaf.

                                                                  > On Feb 7, 2019, at
                                                                  11:05 PM, Caeli La
                                                                  <caeli426@gmail.com>
                                                                  wrote:

https://mail.google.com/mail/u/0?ik=03443fdf20&view=pt&search=all&permthid=thread-f%3A1625553011145744486%7Cmsg-f%3A162555460804305… 4/5
9/21/2020                                                           Gmail - Re: Jasha
                                                                >
                                                                > Why didn’t YOU bring
                                                                it up the fact that I said
                                                                he had falsely accused
                                                                me of threatening his
                                                                dad, and wanted a
                                                                verbal and written
                                                                statement admitting it
                                                                wasn’t true? As you
                                                                can see in the previous
                                                                email I just sent, you
                                                                told me you would
                                                                discuss it with him.
                                                                >
                                                                > <image1.jpeg>
                                                                >




https://mail.google.com/mail/u/0?ik=03443fdf20&view=pt&search=all&permthid=thread-f%3A1625553011145744486%7Cmsg-f%3A162555460804305… 5/5
9/21/2020                                                 Gmail - Fwd: Please get Jasha into rehab.



                                                                                              Herman Tull <hermantull@gmail.com>



  Fwd: Please get Jasha into rehab.
  1 message

  Herman Tull <hermantull@gmail.com>                                                                    Wed, Jul 3, 2019 at 5:03 PM
  To: "S. Jeezy" <spacejesusmusic@gmail.com>, Jay Rogovin <jrogovin@c3mgmt.com>



    Herman Tull
    Princeton, NJ, USA

    ---------- Forwarded message ---------
    From: Caeli La <caeli426@gmail.com>
    Date: Tue, Jun 25, 2019, 12:25 PM
    Subject: Please get Jasha into rehab.
    To: <hermantull@gmail.com>


    You need to know that he has a severe ketamine and cocaine addition, as well as alcohol and adderall. He had a drug
    induced psychotic break at bonnaroo and attacked my friend Christine. You are his parents, so you are the only ones
    who can get him to get help.




https://mail.google.com/mail/u/0?ik=03443fdf20&view=pt&search=all&permthid=thread-f%3A1637330401537470436%7Cmsg-a%3Ar9017451427761…   1/1
